    Case 17-01314        Doc 94     Filed 10/15/19 Entered 10/15/19 15:21:32               Desc Telephonic
                                           Hearing Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                                 CHAPTER 7
In Re:                                                           Bankruptcy No.

Rebecca S. Frazier                                               17−01314

Debtor(s)



                NOTICE SETTING TELEPHONIC HEARING
 ON MOTION FOR ENTRY OF ORDER DENYING IN TOTO DEBTOR'S MOTION TO
CONVERT AND TO SET ASIDE DISCHARGE (DOC. 92) AND DEBTOR'S MOTION TO
     ENLARGE TIME TO SUBMIT MODIFIED PLAN TO TRUSTEE (DOC. 93)



TO:
Derek N.W. Hong, Attorney for Debtor(s)                                     319−294−5853
Sheryl Schnittjer, Trustee                                                  319−721−6190
United States Trustee
Eric Lam and Eric Langston, Attorneys for Trustee Sheryl Schnittjer         319−366−7641
                                                                            319−896−4074



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                          October 16, 2019 at 11:15 AM




ATTORNEY ERIC LAM IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available to
accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                          MEGAN R. WEISS
                                                          Clerk, Bankruptcy Court
                                                          by:



Date: October 15, 2019                                    Deputy Clerk
                                                          United States Bankruptcy Court
                                                          Northern District of Iowa
                                                          111 Seventh Avenue SE Box 15
                                                          Cedar Rapids, IA 52401−2101
